Case 1:18-cv-00266-WES-LDA Document 19 Filed 02/12/20 Page 1 of 1 PageID #: 142




                        UNITED STATES DISTRICT COURT
                                      District of Rhode Island

      CLERK’S SUPPLEMENTAL CERTIFICATE OF THE RECORD ON APPEAL
                                              Case Information

  Case Caption: Saccoccia                              vs. USA, et al

  District Court case number: CV18-266                 Court of Appeals case number: 19-01361


                                           Record Information

  Supplemental documents: Docket Sheet, Amended Judgment, Judgment, PSR &
  Document #       Indictment - All documents were in paper form and not on ECF
  Sealed documents:         Yes   ✔      No
  If yes, document #

  Ex parte documents:       Yes          No
  If yes, document #

  Transcripts:              Yes          No
  If yes, document #

  Trial/Hearing exhibits:   Yes          No
  If yes, description

                                                Certification

 I, Hanorah Tyer-Witek, Clerk of the United States District Court for the District of Rhode Island, do
 certify that the above annexed documents are to be included with the record on appeal in the above
 referenced case.




                                                                   HANORAH TYER-WITEK
                                                                   Clerk of Court

 Date: 02/12/2020                                                 /s/ Carrie L. Potter
                                                                  ________________________________
                                                                  Deputy Clerk

                        Reset Form                 Print Form                      Save
